MANDATE
               Case
              Case   20-1507, DocumentDocument
                   1:20-cv-03251-LLS   55-1, 07/23/2020,
                                                12 Filed2890540,
                                                         07/23/20 Page1
                                                                   Page of 1 1
                                                                        1 of




                              UNITED STATES COURT OF APPEALS                       1:20-cv-03251-LLS
                                             for the
                                       SECOND CIRCUIT
                          ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 2nd day of June, two thousand and twenty,

     ____________________________________

     Andrew U.D. Straw,                                       ORDER
                                                              Docket Number: 20-1507
                  Plaintiff - Appellant,

     v.

     Wolters Kluwer United States Inc., Lisa G. Lerman,
     Philip G. Schrag, Robert Rubinson,

               Defendants - Appellees.                                                     7/23/2020
     _______________________________________

            A notice of appeal was filed on May 05, 2020. Appellant's Form C was due May 19,
     2020. The case is deemed in default.

             IT IS HEREBY ORDERED that the appeal will be dismissed effective June 16, 2020 if
     the form is not filed by that date.


                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 07/23/2020
